Citation Nr: 0500887	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-27 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish eligibility for nonservice-connected death pension 
benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her son-in-law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The service department has certified that the veteran had 
recognized guerilla service from February 1945 to October 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the Manila, the 
Republic of the Philippines, VA Regional Office (RO).  A 
notice of disagreement was received in April 2003, a 
statement of the case was issued in July 2003, and a 
substantive appeal was received in September 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002).

In March 2004, the veteran attended a hearing at the RO 
before a Hearing Officer.  A transcript of that hearing has 
been associated with the record.

In March 2004, the appellant filed an application to reopen a 
claim for service connection for the cause of the veteran's 
death.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  A February 1999 RO decision held that the recognized 
guerrilla service of the appellant's deceased spouse did not 
constitute active military service for purposes of VA non-
service-connected death pension benefits; the appellant did 
not appeal this decision and it is final.

2.  The evidence added to the record since the February 1999 
RO decision is not relevant; by itself or considered with 
previous evidence of record, it does not relate to an 
established fact necessary to substantiate the claim; it does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The February 1999 RO decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

2.  Evidence received since the February 1999 RO decision 
finding that the recognized guerrilla service of the 
appellant's deceased spouse did not constitute active 
military service for purposes of VA non-service-connected 
death pension benefits is not new and material; accordingly, 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board first observes that it is not entirely clear that 
VCAA would apply to a case such as this since (for reasons 
hereinafter explained), it appears that the disposition of 
the underlying claim is determined as a matter of law.  Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  When the law and 
not the evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war).  However, even if VCAA is applicable, the Board finds 
that there has been substantial compliance with both the 
notice and assistance provisions of that legislation.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished VCAA notice to the veteran in November 2003 
which was after the February 2003 decision on appeal.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which she appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  Specifically, the VCAA letter furnished to the 
appellant in November 2003 informed her of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in that communication, the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence and submitting evidence to 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the appellant was informed of the definition of 
"new and material evidence" in a March 2004 VCAA letter 
regarding her application to reopen a claim for service 
connection for the cause of the veteran's death.  Thus, the 
Board finds that VA's duty to notify has been fulfilled and 
any defect in the timing of such notice constitutes harmless 
error.

The Board also notes that the March 2004 letter implicitly 
notified the appellant that she should submit any pertinent 
evidence in her possession.  In this regard, she was 
repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence she herself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The claims file includes records from the 
service department.  Also, the appellant has been afforded a 
hearing which she attended in March 2004.  Significantly, no 
additional available pertinent evidence has been identified 
by the appellant as relevant to the issue on appeal. Under 
these circumstances, no further action is necessary to assist 
the appellant with the claim.

Under the circumstances of this case, where there has been 
substantial compliance with the applicable legislation and 
implementing regulations, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  The law, not the evidence, controls the 
outcome of this appeal.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

II.  Pertinent Law and Regulations

The RO originally denied the appellant's claim for 
nonservice-connected death pension benefits in February 1999.  
As the appellant did not initiate an appeal of the February 
1999 decision by filing a notice of disagreement, that 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.1103.  However, under pertinent law and VA 
regulations, VA may reopen and review a claim that has been 
previously denied if new and material evidence is received.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).    

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant in this case filed an application to reopen 
a claim for service connection for nonservice-connected death 
pension benefits in September 2002, the revised version of 
3.156 is applicable in this appeal.

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541 (West 2002).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2) (West 2002).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces. 38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components. 38 C.F.R. § 
3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period. This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b) (2004).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

That is, persons with service in the Philippine Commonwealth 
Army, USAFFE, including the recognized guerrillas, or service 
with the new Philippine Scouts under Public Law 190, 79th 
Congress shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).

The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).



III.  Analysis

The basis of the RO's February 1999 denial to confer 
eligibility to the appellant for nonservice-connected death 
pension benefits was due to findings by the service 
department regarding her deceased spouse's service.  That is, 
the RO found that the appellant's deceased spouse did not 
have the requisite service for nonservice-connected pension 
benefits, and because the law pertaining to eligibility for 
VA death pension benefits was dispositive of the issue, the 
appellant's claim was denied because of the absence of legal 
merit or entitlement under the law.  See Duro, supra; 
Sabonis, supra.  

At the time of the RO denial in February 1999, the evidence 
included the appellant's claim for nonservice-connected death 
pension based on the veteran's alleged service in the U.S. 
Army from "1941" to "1947."  The evidence also included 
certification from the service department of the appellant's 
deceased spouse's recognized guerilla service from February 
1945 to October 1945, and his service in the regular 
Philippine Army from October 1945 to June 1946.  

Evidence of record following the February 1999 adverse rating 
decision includes the appellant's statements and testimony 
requesting nonservice-connected pension benefits based on the 
veteran's alleged service in the U.S. Armed Forces during 
World War II.  At the hearing the appellant submitted a 
letter she received from VA regarding death pension benefits 
that was sent to her in response to her request for such 
information.

The evidence submitted after February 1999 is essentially 
duplicative of evidence on file prior to February 1999.  That 
is, the appellant's request for death pension benefits based 
on her deceased spouse's alleged service in the U.S. Armed 
Forces is the same request she made when she filed her 
initial claim in November 1998.  She has not submitted 
argument or evidence to dispute the service department's 
certification of her deceased spouse's recognized guerilla 
service from February 1945 to October 1945.  Thus, the law 
pertaining to eligibility for VA death pension benefits, 
which does not include recognized guerilla service for 
pension purposes, remains dispositive of the issue.  See 
Sabonis, supra.  In sum, the record does not contain new and 
material evidence sufficient to reopen the appellant's claim 
to establish eligibility for nonservice-connected death 
pension benefits.


ORDER

New and material evidence not having been received since the 
February 1999 RO decision, the appellant's claim to establish 
legal entitlement to VA non-service-connected death pension 
benefits is not reopened.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


